DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 20 December 2021. The amendments in the filed response have been entered. 
Claims 16, 17 and 20 have been amended. 
Claims 1-15 and 21 are confirmed to have been cancelled. 
Claims 16-20 are pending in the application and the status of the application is currently pending. 

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  
Claim 16 recites governmental voting system and governmental system. The inconsistent terminology is interpreted as a typo. The claim mostly recites governmental voting system and appropriate correction is required.
Claim 20 recites the account further includes. The removal of the word information is interpreted as a typo. The parent claim 16 recites account information and appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection is based on the subject matter eligibility test that is detailed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Patent Eligibility Guidance Update (October 2019 Update). The conclusions of the test support the rejection. 
In Step 1 of the test, the claims were found to be directed to one of the four statutory categories. Claim 16 recites in the pre-amble both the system and the method, which is indefinite. In the body of the claim it begins reciting elements of a system that is capable to perform the method, however it is followed by a process of an automated voting platform. Thus, for Step 1, the claim will be interpreted as directed to a process to manage voter authentication information, executed by a voting system. 
In Step 2A(1), the claims were found to recite an abstract idea. Claim 16 recites: 
receiving account information from the user, the account information including personally identifiable information of the user and voter registration information for the user; (such as proof of residence, proof of citizenship or photo ID)
creating an account for the user on an automated voting platform and identifying the account as an unauthenticated account; (such as an employee creating a record awaiting to be approved)
preventing the user from accessing the automated voting platform while the account is identified as an unauthenticated account; (such as the account is not yet active)
submitting the voter registration information from the personal computing device through the automated voting platform resident on the personal computing device to a governmental system; (such as the employee sending the approval request to the DMV)
receiving verification from the governmental system that the user is registered to vote; (such as receiving confirmation from the DMV)
in response to receiving the verification, identifying the account as an authenticated account, (such as activating the account after being approved) 
wherein identifying the account as an authenticated account further includes obtaining the location of the personal computing device, (such as the recorded location of the user in the DMV to define where the voter is registered to vote) 
allowing the user to access the automated voting platform to submit a vote from the personal computing device (voter is allowed to place their vote); 
receiving the biometric data continuously from the user for comparison to the account information; (such as presenting the user’s photo ID at the voting station) and 
providing the user access to the governmental voting system based on receiving an authentic biometric data submission. (such as the voting station agent matches the photo ID is of the user that is placing the vote) 
Claim 16 recites in the emphasized limitations the functions of a governmental voting system performing functions of sending and receiving data for confirmation and matching data for authentication, which are functions of a governmental site registering a person to vote, and further recites the same governmental system receiving authentication data for confirmation of using the voting system, which are functions of any voting location that has to validate the voter and provide access to voting machines. The limitations that recite biometric data can be interpreted as a picture or photo received by the voting system used to compare with stored data. This process recited in points a-j is similar to the concept of legal obligations and legal interactions, such as of a voting system registration with the DMV and voting access at an in-person voting station. These concepts include the interaction between people included in the abstract idea of Certain Methods of Organizing Human Activity.  
The dependent claims 17-20 further support the interpretation of the abstract idea. 
Claim 17 recites: wherein submitting the voter registration information to a governmental voting system comprises one of: requesting, by the governmental voting system, that the user be registered to vote; or requesting, by the governmental voting system, that a user's voting registration status be verified. (Interpreting the employee sending the registration information can connect with the government system, such as the DMV.)
Claim 18 recites: wherein the account information includes biometric information, the method further comprising: prior to allowing the user to access the automated voting platform to submit votes, implementing a biometric authentication routine by: receiving, from a client computing device, a biometric scan of the user while the user is using the client computing device to access the voting system; comparing the received biometric scan to the biometric information received in the account information; and when the received biometric scan matches the biometric information received in the account information, allowing the user to access the automated voting platform to submit votes. (Interpreting the biometric scan as a facial scan, the information is a photo ID of the user, which the voting station agent matches the photo ID to the user that is placing the vote.) 
Claim 19 recites: wherein the biometric scan and the biometric information each comprises a facial scan of the user. (such as the photo ID.)
Claim 20 recites: wherein the account further includes: continuously implementing a biometric authentication routine comprising the facial scan of the user that is taken by a personal computing device that is used by the user to access the governmental voting system; saving the facial scan to a database; for each facial scan that is obtained: comparing the facial scan to the facial scan saved in a database that was received in the account; and upon determining that the received facial scan matches the facial scan saved in the database, continuing to grant access to the automated voting platform to the client computing device. (The voting station agent authenticates the user by matching the photo ID to the user that is placing the vote). 
The limitations emphasized in the dependent claims 17-20 describe actions that can be executed by an agent managing the voting platform. The biometric or facial scans can still be interpreted as the voter providing a picture ID at the voting location. These limitations further support the abstract idea of Certain Methods of Organizing Human Activity.
Therefore, the conclusion of Step 2A(1) for claims 16-20 is the claims include limitations that recite an abstract idea.
In Step 2A(2), the claims that recite the judicial exception do not integrate the judicial exception into a practical application. Claims 16 and 21 recite an automated voting system, interpreted as a server system that sends instructions and receives data that can be processed, where it manages the voter registration and access to place a vote. The functions recited in points a-j of claim 16 are functions of the interpreted voting agent that assists in the voter registration and in the voter access. The limitations including biometric scan do not clearly recite if the voting platform is performing the scanning. Even if the personal device is performing the scanning, it is not positively recited in the process to scan the biometric, or scan the face of the voter. It is broadly interpreted that the scan could be a picture as it would appear in the ID of a registered voter card. Thus, the voting platform is merely sending and receiving data and comparing data, which are functions that can be performed by a person providing a service for another person. These functions of claim 16 suggest a computer is merely executing the abstract idea and does not recite the abstract idea in a practical application.
The dependent claims 17-20 further support the conclusion of lack of a practical application of the abstract idea. As is shown in points k-n, the claims recite functions that automate the process that is interpreted to be executed by a voting agent. The system is only receiving authentication data and validating the data, which is what is done at a governmental site registering the voter, and it follows the system is receiving the same information for comparison to what is registered for that voter. Thus, the claims recite a computer that merely executes the abstract idea and do not recite a practical application that incorporates the abstract idea. 
Therefore, the conclusion of Step 2A(2) is the claims 16-20 lack a practical application that incorporates the abstract idea, and thus the claims are directed to the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a voting system that is interpreted as the central system of the claimed invention; a government system that is a remote server that stores records of the voter registration for access confirmation; and a personal computing device that provides the input of the user, where it is not positively recited as part of the voting system. The process does not recite that the facial scan is included in the method of the claimed invention. The voting system in claim 16 is recited as a server that performs functions of registration and authentication that is interpreted to be managed by people. Claims 17, 18 and 20 further recite the functions executed by the voting system that can be performed by people. Claim 19 recites biometric scan and biometric information which are interpreted as data, specifically a facial scan, interpreted as the voter providing a photo ID that is recorded in the governmental voting system. The additional elements of the claims limit the abstract idea to a specific technical field, but the claims do not recite sufficient evidence of improvement to the technology or technical field that would improve the process of registering a voter and authenticating a voter over what is merely automation of the process of registration and authentication. Considering the additional elements individually, the claims do not include elements that are sufficient to amount to significantly more than the abstract idea. Considering the additional elements in combination, the steps do not add any meaningful limits on practicing the abstract idea more than the elements analyzed individually and thus do not add significantly more to the claimed invention. 
Therefore, the conclusion of Step 2B is the claims 16-20 do not recite “significantly more” than the abstract idea. The test concludes the claims remain ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 16, the claim is rejected for being indefinite. The claim recites a voting system and method, the method comprising: a personal computing device capable of communication remotely with a governmental voting system; a user verification system capable of obtaining biometric data continuously from a user to verify the identity of the user when the personal computing device is communicating with the governmental voting system. The claim begins reciting two different statutory categories, attempts to define the method, and recites the system components. In the description of the system, it is not clear which of the devices is executing the method that follows, where the claim recites receiving account information from the user. In this limitation it recites receiving account information from a-the user, the account information including personally identifiable information of the user and voter registration information for the user; the method comprises:… The method was already being described, and the claim is not clear when the method is getting described again. The claim is indefinite as it does not define how the claimed invention is directed to two different categories, and thus the claim remains rejected for being indefinite. 
Due to their dependence to claim 16, claims 17-20 are also rejected for being indefinite. 
Regarding claim 18, the claim is rejected for being indefinite. The claim recites comparing the received biometric scan to the biometric information received in the account information. The instant claim and the parent claim 16 do not recite or define receiving biometric information to be stored as part of the account information. The claim 16 recites receiving account information from the user, the account information including personally identifiable information of the user and voter registration information for the user, which does not positively recite that the personally identifiable information is biometric data. Although biometric data is specifically personally identifiable information, it is not specific to define personally identifiable information as biometric data. The phrase the biometric information received in the account information lacks the antecedent basis in the claim and in the parent claim. The lack of antecedent basis makes the claim indefinite. 
Regarding claim 20, the claim is rejected for being indefinite. The claim recites comparing the facial scan to the facial scan saved in a database that was received in the account. Similar to claim 18, the claim and the parent claim 16 lack the antecedent basis to define receiving the facial scan or the biometric data as part of the account information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fein (US 2009/0079538, hereinafter “Fein”), in view of Pasha (US 2011/0320355, hereinafter “Pasha”).
Regarding Claim 16, Fein teaches 
A voting system and method: (“FIGS. 3A-3D illustrate example of steps performed by the system 100 for securing online voting using a multilayered security process.” See Fein in [0042]) 
a personal computing device capable of communication remotely with a governmental voting system (“On the day of the election with a fixed timing window to vote, the voter 101 signs into the voter processing center 110 using an online voting station 120. The online voting station 120 provides a secure connection with the voter processing center 110. The online voting station 120 may be a computer 124 or laptop 122. Communication between the online voting station 120 and the processing center 110 may be via any convenient communication link, including but not limited to, wire and cable, telephone system, optical fiber, optical transmission, radio or other RF transmission, network, LAN, WAN, an Intranet, the Internet, and the like. Each online voting station 120 thus has essentially direct and immediate access to the voter processing center 110.” See Fein in [0035]);
a user verification system capable of obtaining biometric data continuously from a user to verify the identity of the user when the personal computing device is communicating with the governmental voting system (“The voter and biometric information 125, 127 may be securely transmitted to the voting processing center 110. The transmission of data may be encrypted with 128-bit or greater encryption. The voter processing center 110 may include central computer 140 exchanging information between one or more database servers 147 coupled to one or more storage devices 145. Typically, one of the storage devices 145 is located at a different location than the voter processing center 110, so as to provide data backup and protection against such dangers as fire, earthquake, storm, terror attack, and the like. The voter and biometric information 125, 127 are securely stored in the one or more storage devices 145. After the voter 101 completes the registration, the voter processing center 110 sends a telephone number of the voter processing center 110. The voter 101 would call this number to obtain a security code 150.” See Fein in [0032]);
receiving account information from the user, the account information including personally identifiable information of the user and voter registration information for the user; (“In a first step, the user 101 may come into a registration station 105, such as a city hall 102, to provide voter 125 and biometric information 127 in step 302. The registration station 105 receives the voter 125 and biometric information 127 of the user 101, including a telephone number of the user in step 304.” See Fein in [0042])
creating an account for the user on an automated voting platform and identifying the account as an unauthenticated account; (considering the account is a record of the voter: “The registration station 105 then sends the voter 125 and biometric information 127 to the voter processing center 110 in step 306. The voter processing center 110 upon receiving the voter 125 and biometric information 127 then stores it in at least one storage device 145 in step 308. The voter processing center 110 then sends the telephone number of the voter processing center 110 to the registration station 105, in response to the user 101 completing the voter 125 and biometric information 127 in step 310.” See Fein in [0042])
preventing the user from accessing the automated voting platform while the account is identified as an unauthenticated account; (interpreting preventing access as preventing the opening the voting ballot: “Once successful verifications are made for the voter and biometric information 125, 127, the online voting station 120 receives a voting ballot 126. The voting ballot 126 is displayed on the online voting station 120.” See Fein in [0038])
in response to receiving the verification, identifying the account as an authenticated account, (“The user 101 must use a calling station 115 that has the telephone number that the user 101 provided during the registration process. The voter processing center 110 may then identify the incoming call telephone number, for example, from using a reverse Automatic Number Identifier (ANI) database and queries for a match of the telephone number that the user 101 provided during the registration process in step 314.” … “if there is a match, the voter processing center 110 sends an acknowledgement for the match and requests that the user 101 hang up the phone and that the center 110 will call the user 101 back in step 316.” See Fein in [0043])
wherein identifying the account as an authenticated account further includes obtaining the location of the personal computing device, (“the voter processing center 110 may request at least one voter information 125 based on a security level in step 332. The online voting station 120 may receive the at least one voter information 125 into the online voting station 120 by the user 101 in step 334, which in turn, sends it to the voter processing center 110. Upon receipt of the at least one voter information 125, the voter processing center 110 verifies the voter information in step 336.” See Fein in [0044]; “In contrast, in a presidential election, the voter processing center 110 may be programmed to request more voter information 125, such as name, address, citizenship and residence, birth date and place, driver's license number, telephone number. The voter processing center 110 then verifies the voter information 125.” See Fein in [0036]) 
allowing the user to access the automated voting platform to submit a vote from the personal computing device; (“The voter processing center 110 may then send a voting ballot 126 in step 344. The user 101 may receive the voting ballot 126 and makes a vote selection in step 346.” See Fein in [0045])
receiving the biometric data continuously from the user for comparison to the account information; (“the voter processing center 110 may request at least one biometric information 127 based on a security level in step 338.” See Fein in [0044]) and
providing the user access to the governmental voting system based on receiving an authentic biometric data submission. (“Upon completion of a successful verification, the voter processing center 110 then request for at least one biometric information 127. Verifying includes retrieving voter information 125 from the one or more storage devices 145 associated with the voter 101, i.e., the voter as identified in the voting transaction request, from it database and comparing the voter information 125 to the information submitted as part of the proposed voting transaction request. Approval of the voting transaction depends upon verification of the voter information 125 inputted by the voter 101. The quantity of biometric information is the same logic as the voter information 125. The higher the level of security required, the more biometric information is requested. For example, in a presidential election the following biometric information 127 is required from the voter 101: face, fingerprint, hand geometry, retina, iris, signature, vein, and voice.” See Fein in [0036]; “the voter processing center 110 may request at least one biometric information 127 based on a security level in step 338. The online voting station 120 may receive the at least one biometric information 127 into the online voting station 120 by the user 101 in step 340, which in turn, sends it to the voter processing center 110. Upon receipt of the at least one biometric information 127, the voter processing center 110 then verifies the biometric information 127 in step 342.” See Fein in [0044])
Fein does not expressly teach submitting the voter registration information to a governmental system; and receiving verification from the governmental system that the user is registered to vote.
However, Pasha does teach submitting the registration information to a governmental system (indicating a request to register: “The registering entity 401 may communicate registration information, such as their name, address, identification number, or other identifying information to the government authentication system 104. The registration information may also include portable consumer device information, such as a PAN, CV2 value, alias, and BIN.” See Pasha in [0052]) and receiving verification from the governmental system that the user is registered (“Upon receiving the registration information from the registering entity 401, the government authentication system 104 analyzes the information. The government authentication system 104 may then query the government identity database 106 to check if a user profile matches the information provided in the registration data, in operation 404. At operation 405, matching profile data is returned to the government authentication system 104 from the government identity database 106. At operation 406, the government authentication system 104 analyzes the profile data and the registration data. This operation may both verify that the registering entity 401 is a citizen, national, has a status with, or is registered with the government identity database 106.” … “The government authentication system 104 may conduct other checks to determine whether to permit the registration of the registering entity 401.” See Pasha in [0052]; “In response, the government authentication system 104 may similarly send a verification message to the host bank 108 and the registering entity 401 to notify them that registration was completed, at operation 417.” See Pasha in [0054]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Fein the “process of registration with a governmental system” and “the verification of the registration to confirm an eligible registration”, as taught by Pasha, because the process of registration and verification at the governmental system provides security of the voter information and prevents fraudulent votes from being cast.
Fein is interpreted to teach in response to receiving the verification, identifying the account as an authenticated account where Fein teaches the voting system requesting verification for the account from the user. However, Fein does not explicitly teach the voting platform identifying the account as authenticated in response to the received governmental system verification.
However, Pasha does teach identifying the authenticated account (“At operation 308, the government authentication system 104, after it receives the profile data from the government identity database 106, may authenticate the sending entity 102. In an example embodiment, the government authentication system 104 authenticates the sending entity by analyzing the sending entity's profile data received from the government identity database 106.” See Pasha in [0045]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings “using a calling station to authenticate the voter registration”, as taught by Fein, to include “a government authentication system”, as taught by Pasha, because the verification at the governmental system provides security of the voter information and prevents fraudulent votes from being cast. 
Regarding Claim 17, Fein, in view of Pasha, teaches the limitations of claim 16. Fein further teaches wherein submitting the voter registration information to a governmental system comprises one of: requesting, by the governmental voting system, that the user be registered to vote; or requesting, by the governmental voting system, that a user's voting registration status be verified. (“FIG. 4 is a process flow of a user registration in a value transfer with an identity database system 400, according to an example embodiment. This process may describe the steps a user may take to register with a value transfer system.” See Fein in [0052]). 
Regarding Claim 18, Fein, in view of Pasha, teaches the limitations of claim 16. Fein further teaches:
prior to allowing the user to access the automated voting platform to submit votes, implementing a biometric authentication routine (“The system includes (i) requesting at least one voter and biometric information based on a security level; (ii) receiving the at least one voter and biometric information from the user; (iii) verifying the at least one voter and biometric information against the stored voter and biometric information; (iv) in response to acceptable verifications, sending a voting ballot” See Fein in at least Abstract) by:
receiving, from a client computing device, a biometric scan of the user while the user is using the client computing device to access the voting system; (“the user 101 may indicate that the online voting station 120 is able to receive the following biometric information 127: fingerprint, hand geometry, and retina. Based on this information, the voting processing center 110 is able to determine that for the highest level of security, the voter information 125 that is required would be the voter's name and present address in step 354. The voter processing center 110 may then request at least one voter information 125 to be specifically only the name of the voter 101 and his/her present address in step 332. The voter processing center 110 may also similarly request at least one biometric information 127 to be specifically fingerprint, hand geometry, and retina in step 338.” See Fein in [0046])
comparing the received biometric scan to the biometric information received in the account information; (“Upon completion of a successful verification, the voter processing center 110 then request for at least one biometric information 127. Verifying includes retrieving voter information 125 from the one or more storage devices 145 associated with the voter 101, i.e., the voter as identified in the voting transaction request, from it database and comparing the voter information 125 to the information submitted as part of the proposed voting transaction request.” See Fein in [0036]) and
when the received biometric scan matches the biometric information received in the account information, allowing the user to access the automated voting platform to submit votes. (“Upon receipt of the at least one biometric information 127, the voter processing center 110 then verifies the biometric information 127 in step 342.” … “The voter processing center 110 may then send a voting ballot 126 in step 344.” See Fein in [0044]-[0045])
Regarding Claim 19, Fein teaches the limitations of claim 18. Fein further teaches wherein the biometric scan and the biometric information each comprises a facial scan of the user. (interpreting the voting system has the scanning device: “The biometric information 127 may include: [0024] face: the analysis of facial characteristics [0025] fingerprint: the analysis of an individual's unique fingerprints [0026] hand geometry: the analysis of the shape of the hand and length of the fingers [0027] retina: the analysis of the capillary vessels located at the back of the eye [0028] iris: the analysis of the colored ring that surrounds the eye's pupil [0029] signature: the analysis of the way a person signs his name [0030] vein: the analysis of pattern of veins in the back if the hand and the wrist [0031] voice: the analysis of the tone, pitch, cadence and frequency of a person's voice.” See Fein in [0023]-[0031]).
Regarding Claim 20, Fein teaches the limitations of claim 18. Fein further teaches wherein the account information includes: 
continuously implementing a biometric authentication routine comprising the facial scan of the user that is taken by a personal computing device that is used by the user to access the governmental voting system; (“The registration station 105 receives the voter 125 and biometric information 127 of the user 101, including a telephone number of the user in step 304.” See Fein in [0042]) 
saving the facial scan to a database; (“The registration station 105 receives the voter 125 and biometric information 127 of the user 101, including a telephone number of the user in step 304. The registration station 105 then sends the voter 125 and biometric information 127 to the voter processing center 110 in step 306. The voter processing center 110 upon receiving the voter 125 and biometric information 127 then stores it in at least one storage device 145 in step 308.” See Fein in [0042])
for each facial scan that is obtained: comparing the facial scan to the facial scan saved in a database that was received in the account information; (“Upon completion of a successful verification, the voter processing center 110 then request for at least one biometric information 127. Verifying includes retrieving voter information 125 from the one or more storage devices 145 associated with the voter 101, i.e., the voter as identified in the voting transaction request, from it database and comparing the voter information 125 to the information submitted as part of the proposed voting transaction request.” See Fein in [0036]) and
upon determining that the received facial scan matches the facial scan saved in the database, continuing to grant access to the automated voting platform to the client computing device. (interpreting the voting platform is for voting: “Upon receipt of the at least one biometric information 127, the voter processing center 110 then verifies the biometric information 127 in step 342.” … “The voter processing center 110 may then send a voting ballot 126 in step 344.” See Fein in [0044]-[0045]).

Response to Arguments
Applicant’s arguments, filed 20th December 2021, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 16-21 were rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant has amended the claims to introduce several new concepts providing substantially more that the abstract concept alone.
In response: The amendments do not provide sufficient evidence how they are part of the claimed invention and further make the claim indefinite by merging two statutory categories. The claim 16 was amended to recite additional elements, but they were not clearly recited as part of the claimed invention. After a review of the amended claims, in view of the indefinite issue, the claims 16-20 remain rejected under 101 as reciting an abstract idea without significantly more, and thus remain ineligible.

Regarding the rejection under 35 USC 112, the Applicant argues: Claims 16-21 were rejected under 35 U.S.C. § 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claims 16-21 have been amended to overcome the rejections.
In response: The rejections under 112(b) in the previous action have been overcome with the current amendments, and therefore have been withdrawn. However, in the current amended claims, new issues have been presented in the rejection above. The claims 16-20 are again rejected under 112(b) for being indefinite.

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 16-21 were rejected under 35 U.S.C. § 103 as being unpatentable over Fein in view of Pasha. Claim 16 has been amended and claim 21 has been cancelled. Fein teached in paragraphs 44 and 45 the use of an online voting station. A security code is generated and sent to a voter processing center. As illustrated in paragraph 46, "here the security level dynamically changes depending on the capability of the online voting station."
The present invention does not rely on the capabilities of online voting stations. Because access is remote from a voting station and instead occurs from a personal computing device, security must be maintained in a manner different from Fein and Pasha. A continuous biometric link is required to prevent fraud by misrepresentation.
In response: The prior art of record is shown to teach the limitations as recited. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). After review of the claims, the prior art is interpreted to teach the claimed invention as recited. Claims 16-20 remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685